Citation Nr: 1629107	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a back disability and/or service-connected bilateral knee disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a back disability and/or service-connected bilateral knee disability.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disorder.

6.  Entitlement to service connection for a gastroesophageal disorder, to include gastroesophageal reflux disease (GERD) and hiatal hernia.

7.  Entitlement to service connection for a gastrointestinal disorder, to include diverticulitis and ulcers.

8.  Entitlement to service connection for a disability manifested by fainting.

9.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).

In his February 2014 VA Form 9, the Veteran had requested a videoconference hearing before the Board.  In a November 2014 statement, the Veteran indicated he wished to appear at a hearing before a Decision Review Officer (DRO) in lieu of appearing before the Board.  The Veteran testified at a DRO hearing in December 2014, and that transcript is associated with the evidence of record.  In a January 2016 telephone conference, the Veteran informed the Roanoke RO that he was unable to travel to Roanoke for a hearing before the Board, asked to withdraw his request for a videoconference hearing, and stated he wished to have the Board consider his case based on the evidence of record. 

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.

On May 2, 2016, VA received a VA Form 21-526b, Supplemental Claim for Compensation.  On that form, the Veteran requested an increased rating for his bilateral knee disabilities and requested reopening of his claim of service connection for PTSD.  He also claimed service connection for pes planus/plantar fasciitis, sinusitis, dermatitis, sleep apnea, degenerative joint disease, and a gastrointestinal disorder.  In correspondence received by VA on June 9, 2016, the Veteran clarified that his claim for service connection for degenerative joint disease was for his bilateral knees, bilateral hips, and back.  Notably, entitlement to sleep apnea was denied in an unappealed April 2015 rating decision, service connection for pes planus was granted in a July 2014 rating decision, and service connection for sinusitis was granted in a December 2013 rating decision.  The issues of entitlement to service connection for PTSD, a bilateral hip disability, a back disability, and a gastrointestinal disorder are currently before the Board and are discussed in the instant remand.  The Board does not have jurisdiction over the remaining claims which are not already pending before it, and therefore, the RO must take appropriate action with respect to those claims as listed on the Veteran's May 2016 VA Form 21-526b.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Based on a thorough review of the record, to include consideration of the Veteran's statements, the Board has recharacterized and clarified some of the issues on appeal on the cover page in order to broaden the scope of the Veteran's claims.  With regard to the Veteran's claims for service connection for PTSD and depression, the Board notes that a claim for service connection for one psychiatric disorder may encompass a claim for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board has merged those issues and has rephrased the issue to include all diagnosed psychiatric disorders.

The Veteran claims he served in Saudi Arabia on a temporary rotation while he was permanently stationed at Offutt Air Force Base in Nebraska.  In a May 2004 Persian Gulf Registry Code Sheet, the Veteran reported spending time in the Persian Gulf in January 1994.  In May 2013 statements in support of his claim for PTSD, the Veteran reported he volunteered for a six month rotation in Riyadh, Saudi Arabia while he was stationed at Offutt Air Force Base with the "55 TRANS (ACC)," a transportation squadron.  He stated he was sent home from Saudi Arabia earlier than the expiration of his rotation because he was afforded a hardship discharge due to his father's terminal illness and that the dates of his assignment were from December 1993 to March 1994.  He indicated that prior to arriving in Saudi Arabia, he had been unable to imagine going to a country where people were not afforded basic rights and privileges and crimes were punished "in some of the most extreme ways" and that from the moment he arrived he felt "a tremendous level of anxiety, and depression."  He reported that he was responsible for the movement of material and cargo, to include dead bodies, for shipment and storage and that while serving in Saudi Arabia he was unable to rest well and was constantly at a "high fear level," which he described as anxiety.  At his December 2014 DRO hearing, the Veteran reported he believed he was in Saudi Arabia in 1993 for approximately four months when he found out his father was terminally ill and he came home to assist his mother.  The Veteran testified that he worked along the Saudis in a combat zone, but was fortunate not to witness firsthand "any heads being cut off" or "anything being blown up."

Notably, the Veteran's DD-214 reflects that from August 1990 to March 1994 he served "in support of Operation Desert Storm/Shield," yet this notation does not verify service in the Persian Gulf.  The Veteran's personnel file contains a March 1994 Report on Individual Person, which includes verification of his overseas duty service in the United Kingdom from April 1987 to April 1989, in Germany from August 1990 to September 1991, and again in the United Kingdom from September 1991 to September 1993.  That same document lists no service under temporary duty assignments and notes that beginning in September 1993 the Veteran was assigned to Offutt Air Force Base in Nebraska.

Although the Board regrets the further delay, a remand is required to continue to attempt to verify whether the Veteran served in the Persian Gulf and, if so, the nature of his deployment.  While the Board recognizes that the AOJ has attempted to verify the Veteran's Persian Gulf service on a number of occasions, it is not clear if all avenues to verify this service have been exhausted and, in affording the Veteran due process, the Board finds a remand is appropriate.

On remand, the RO must continue to attempt to verify the Veteran's claimed Persian Gulf service and, if applicable, should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), Offutt Air Force Base, and any other appropriate sources.  If, following additional attempts to verify this service, the AOJ is unable to do so, the AOJ must document all efforts it has undertaken throughout the claim on appeal in a memorandum and must reference specific documents associated with the claims file which the AOJ has relied on in making this determination.  This memorandum must be associated with the evidence of record before the Board and the Veteran and his representative must be provided copies of this memorandum and given an adequate opportunity to respond with additional evidence.  If the AOJ is able to verify the Veteran's claimed service in Saudi Arabia, it must also attempt to verify whether the Veteran served in a combat zone and whether part of the Veteran's duties included arranging for the shipment of soldiers' bodies.

A thorough review of the record reflects there is no separation examination report or separation medical history report associated with the evidence of record.  Additionally, the April 1986 entrance examination report and April 1986 entrance medical history report which are of record in the electronic claims file are illegible and not marked best copy available.  On remand, all appropriate development must be undertaken to locate the separation examination report and separation report of medical history, to include retrieval of and review of the paper claims file from off-site storage.  Legible copies of the April 1986 entrance examination and April 1986 entrance report of medical history must also be rescanned and associated with the electronic claims file.  If any of these documents are unable to be located, the Veteran and his representative must be informed of such in accordance with VA regulations.  See 38 C.F.R. § 3.159(e) (2015).

Finally, the Board notes that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service treatment records reflect treatment for mid-back pain assessed as facet syndrome, and include entries regarding abdominal pain, gastroesophageal/gastrointestinal symptoms, light-headedness, and passing out without loss of consciousness.  He is service-connected for bilateral knee disability.  On this record, the Board finds that examination is necessary regarding the claimed back, bilateral hip, gastroesophageal, gastrointestinal, fainting and fibromyalgia disabilities.  The Veteran has claimed the onset of depression and anxiety during his Persian Gulf War service but, as discussed above, the Veteran's presence in Saudi Arabia has not been established.  Thus, the Board defers consideration of whether examination is necessary pending additional factual development.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, including updated VA treatment records.

Specifically, the AOJ must make all appropriate efforts to locate the Veteran's separation examination report and separation medical history report, to include retrieving the Veteran's paper claims file from off-site storage.  All efforts to locate these documents must be documented by the AOJ and, if after an exhaustive search of the Veteran's paper file and any appropriate off-site storage facilities, the AOJ is still unable to locate these documents, the Veteran and his representative must be informed of such in accordance with VA regulations.  See 38 C.F.R. § 3.159(e).

The AOJ must also ensure that legible copies of the April 1986 entrance examination report and April 1986 entrance medical history report are scanned and associated with the Veteran's electronic claims file.

2.  The AOJ must continue to attempt to verify the Veteran's claimed service in Saudi Arabia from December 1993 to March 1994 and, if applicable, should contact the NARA, the JSRRC, Offutt Air Force Base, and any other appropriate sources.  If necessary, the AOJ should attempt verification by obtaining the unit history of the 55 TRANS (ACC) from December 1993 to March 1994.

If, following additional attempts to verify the Veteran's service in Saudi Arabia, the AOJ is unable to do so, all efforts it has undertaken throughout the claim on appeal must be documented in a memorandum, which must include references to specific documents associated with the claims file used in making this determination.  This memorandum must then be associated with the evidence of record and the Veteran and his representative must be provided copies and given an adequate opportunity to respond with additional evidence.

If the AOJ is able to verify the Veteran's claimed service in Saudi Arabia, it must also attempt to verify whether (a) the Veteran served in a combat zone and (b) whether part of the Veteran's duties included arranging for the shipment of soldiers' bodies.

3.  Following completion of the above, the AOJ should determine whether the Veteran had service in the Persian Gulf as defined by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117 and, if so, conduct any additional development warranted by the presumptive provisions in addition to the development requested below.

4.  The Veteran should be afforded appropriate VA examination(s) to determine the nature and etiology of his claimed back, bilateral hip, gastroesophageal, gastrointestinal, fainting and fibromyalgia disabilities.  

With respect to the claimed back disability, the examiner should identify all current back disorders and, for each disorder, provide opinion as to whether it is at least as likely as not that such disorder first manifested during active service, is causally related to an event during active service, has been caused by service-connected bilateral knee disability, OR has been aggravated beyond the normal progress of the disorder by service-connected bilateral knee disability?  In so doing, the examiner should discuss the January 1993 treatment for mid-back pain assessed as facet syndrome.

With respect to the claimed bilateral hip disability, the examiner should identify all current disorders of the right and left hip and, for each disorder, provide opinion as to whether it is at least as likely as not that such disorder first manifested during active service, is causally related to an event during active service, has been caused by service-connected bilateral knee disability, OR has been aggravated beyond the normal progress of the disorder by service-connected bilateral knee disability?  

With respect to the claimed gastroesophageal and gastrointestinal disorder(s) (to include GERD, hiatal hernia, diverticulitis and ulcers), the examiner should identify all current gastroesophageal and gastrointestinal disorder(s) disorders and, for each disorder, provide opinion as to whether it is at least as likely as not that such disorder first manifested during active service, OR is causally related to an event during active service?  In so doing, the examiner should consider the significance of the multiple service treatment entries regarding abdominal pain and gastroesophageal/gastrointestinal symptoms.

With respect to the claimed fainting spells, the examiner should identify whether there is a chronic disorder underlying the complaint of fainting spells and, if so, provide opinion as to whether it is at least as likely as not that such disorder first manifested during active service OR is causally related to an event during active service?  In so doing, the examiner should consider the significance of the service treatment entries regarding light-headedness and "passing out."

With respect to the claimed fibromyalgia, the examiner should identify whether the Veteran meets the criteria for a fibromyalgia diagnosis and, if so, provide opinion as to whether it is at least as likely as not that such disorder first manifested during active service OR is causally related to an event during active service?

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

